PER CURIAM:
Chet Kaufman, appointed counsel for Ruben Cardona-Palacios in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We initially denied counsel’s Anders motion and ordered merits briefing. Counsel subsequently filed a Motion for Reconsideration of the denial of his Anders motion. Upon reconsideration, our independent review of the record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Cardona-Palacios’s convictions and sentences are AFFIRMED.